Citation Nr: 0937533	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  05-18 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Propriety of reduction of disability rating for service-
connected prostate cancer from 100 percent disabling to 40 
percent disabling effective June 1, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  This matter was previously before the Board in 
January 2008 at which time it was remanded for additional 
development.


FINDING OF FACT

The competent medical evidence of record shows improvement of 
the Veteran's prostate cancer, with no local recurrence or 
metastasis; residuals of prostate cancer do not require the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day.


CONCLUSION OF LAW

The criteria for the restoration of the Veteran's 100 percent 
schedular rating for residuals of prostate cancer have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.105(e), 3.321(b)(1), 4.3, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7528 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

At the outset, the Board acknowledges VA's duties to notify 
and to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  It is noted, however, that this appeal stems from 
disagreement with a 38 C.F.R. § 3.105(e) reduction and is not 
based on a claim or application for benefits.  The 
regulations pertaining to the reduction of evaluations for 
compensation contain their own notification and due process 
requirements, which will be discussed in greater detail 
below.  See 38 C.F.R. § 3.105(e), (i) (2008). For this 
reason, the Board concludes that the VCAA does not apply to 
the claim decided herein.

However, in the event that the Board is in error and VCAA 
applies under the circumstances of this case, the Board 
further concludes that any error in VA's compliance with the 
duties to notify and to assist are not prejudicial.  A 
November 2004 letter advised the appellant of the proposed 
reduction.  Following the March 2005 rating decision that 
reduced the disability evaluation, the Veteran's claim was 
readjudicated by a Statement of the Case (SOC) dated in May 
2005.  In addition, the appellant was provided with a letter 
in January 2008 informing him of the evidence necessary to 
support a higher rating, and the manner in which disability 
ratings and effective dates are assigned for awards of 
disability benefits.  Additionally, the appellant was 
afforded the opportunity to testify in support of his case at 
a February 2005 RO hearing before a Decision Review Officer.  
The appellant declined a Board hearing.  The claims folder 
also contains the appellant's VA medical center (VAMC) and 
private medical records, as well as reports from October 2004 
and May 2008 VA genitourinary examinations.  The appellant 
has been provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to the 
November 2004 letter.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Facts

Private medical records show that the Veteran underwent 
radical prostatectomy for prostate cancer in July 2003 
followed by hormonal manipulation and approximately 7 weeks 
of radiation treatment.  

In October 2003, the Veteran filed a claim for service 
connection for prostate cancer.

During a VA genitourinary examination in March 2004, the 
Veteran denied weakness and said he had little lethargy.  His 
appetite was good and he had no hesitancy.  His urinary 
stream was adequate.  He said he urinated every two hours 
during the day and every two to three hours at night.  He 
also reported having had some incontinence for which he wore 
pads, but he said he stopped wearing pads approximately one 
month earlier.  He further reported experiencing leakage of 
urine with a sudden movement or sneeze, including at work as 
a forklift driver when getting on and off of machinery.  He 
was also noted to be completely impotent.  Examination of the 
genitals revealed a normal penis and the testicles were 
somewhat atrophic.  The atrophy was thought to be an effect 
of the hormone treatment or long-standing.  Results of a 
"CBC", urinalysis and creatinine were normal except for 
mild anemia.  The PSA value was undetectable.  The Veteran 
was diagnosed as having adenocarcinoma of the prostate, with 
erectile dysfunction as a consequence of the surgery with 
minimal incontinence as a consequence of the surgery.  The 
Veteran was also diagnosed as having mild anemia, thought to 
at least as likely as not be a consequence of treatment for 
prostatic carcinoma.  

In a March 2004 rating decision, the RO granted service 
connection for prostate cancer and assigned a 100 percent 
schedular evaluation effective in October 2003.  

A Patient Visit Summary dated in August 2004 from T. R. 
Frank, D.O., notes that the Veteran admitted to intermittent 
passage of mucous in his urine, with mild discomfort, mild 
incontinence and blood in his urine since his radiation 
therapy.  A recent urine cytology was found to be 
unremarkable.  The Veteran admitted to experiencing episodic 
incontinence related to stress, bending and squatting.  
Abdominal, genital and rectal exams were unremarkable.  Dr. 
Frank opined that the Veteran's irritative voiding symptoms, 
hematuria, and mucous were due to his radiation therapy and 
noted that the Veteran had been given a vacuum device for 
erectile dysfunction.  He was also started on a 30 day trial 
of Ditropan XL 10 milligrams for his bladder symptoms.

On file is a December 2004 letter from J. Mashni, M.D., of a 
private hospital urology clinic noting that the Veteran's 
postoperative prostatic specific antigens were excellent 
indicating a clearance from a cancer point of view, but that 
he was still suffering from urinary incontinence which may 
require further treatment, and ongoing erectile dysfunction 
that required further treatment.  Such treatment included a 
vacuum erection device and injection therapy.

The Veteran reported in an undated letter to VA that he 
voided approximately 15 to 20 times a day.  He said that this 
adversely affected his work as it prevented him from 
performing certain jobs at work.  He also asserted that he 
voided two to three times at night which affected his sleep 
and work performance.  With respect to changing absorbent 
materials, the Veteran said that certain brands of materials 
would require him to change them 4 to 6 times a day, but that 
he chose to wear a brand that decreased the amount of times 
he had to change them.  

During a hearing at the RO before a Decision Review Officer 
in February 2005, the Veteran estimated changing his pad two 
times a day after switching to a more absorbent pad, but that 
this could increase to four pads a day with strenuous 
activity such as walking a couple of miles a day.  He also 
reported having blood in his urine with strenuous activity.

March 2005 VA outpatient records at the primary care clinic 
show that the Veteran denied hematuria or difficulty 
urinating.  He was diagnosed as having prostate cancer in 
remission.

In the Notice of Disagreement dated in March 2005, the 
Veteran reiterated that he voided 20 times a day which was 
more than once an hour.  He also reiterated that he could 
easily change his pad 4 to 6 times a day and even more when 
active.

A six month VA outpatient clinic evaluation record in 
September 2005 contains an assessment that the Veteran's 
prostate cancer was in remission.

A VA psychiatric assessment record in September 2005 notes 
that the Veteran's prostate cancer cleared up after surgery, 
but that he still had incontinence and impotence.

In February 2008, the RO received a letter from the Veteran 
asserting that losing his prostate at a young age and the 
sexual difficulties that have followed was "unusual and 
exceptional".  He also said that this caused marked 
interference with employment since he could only perform 
certain jobs at work.   

In a "To Whom It May Concern" letter in February 2008, the 
Veteran's employer stated that the Veteran restricted himself 
to performing "non-standard work" because of his inability 
to deal with the stress of knowing that he must meet minimum 
labor standard requirements as well as frequent restroom 
visits which would affect his performance.  

During a VA genitourinary examination in May 2008, the 
Veteran denied lethargy or weakness, but reported some 
hesitancy with his urinary flow and post voiding leakage.  He 
reported wearing a pad for incontinence that he changed once 
per day.  He also reported voiding every 15 to 20 minutes 
during the day and every hour to one and a half hours at 
night.  He was no longer taking Ditropan for his bladder due 
to side effects.  He denied burning with urination but said 
he had incontinence.  He also reported blood in his urine 
with exertion.  He reported losing no time from work that 
year, but said that he did have job restrictions due to his 
urinary symptoms.  He was also noted to have erectile 
dysfunction.  Findings showed atrophy of the testes.  
Inguinal rings were intact.  There were no masses or atrophy 
of the penis.  With Valsalva, the Veteran had a moderate 
amount of leakage of urine from the urinary meatus.  
Laboratory studies performed in May 2008 showed a trace of 
blood in the urine.  PSA was less than 0.1 and considered 
undetectable.  BUN was 15 and creatinine was 1.2.  The 
impression rendered included residuals of prostate cancer to 
include urinary dysfunction of incontinence and urinary 
frequency, intermittent cystitis evidenced by hematuria, 
erectile dysfunction not fully remediated and urinary 
frequency and neurogenic bladder.  These residuals were noted 
to affect the Veteran's intimate relationship with his wife 
as well as restrict some work functions.  

III.  Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the severity of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Pursuant to the rating schedule, malignant neoplasms of the 
genitourinary system are evaluated as 100 percent disabling.  
38 C.F.R. § 4.115b, Diagnostic Code (Code) 7528 (2008). A 
note to this provision indicates that following the cessation 
of surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedures, the rating of 100 percent will 
continue with a mandatory VA examination at the expiration of 
six (6) months.  Any change in evaluation based upon that or 
any subsequent examination shall be subject to the provisions 
of § 3.105(e) of this chapter.  If there has been no local 
reoccurrence or metastasis, the rating will be based on 
residuals of the disorder, to include voiding dysfunction or 
renal dysfunction, whichever is predominant.  Id.

Where reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction of current compensation payments, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons. 38 
C.F.R. § 3.105(e) (2008). The beneficiary will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation should be continued at the present 
level.  Id.  The beneficiary will also be informed that he or 
she will have an opportunity for a predetermination hearing.  
38 C.F.R. § 3.105(i) (2008).

If doubt remains after review and consideration of the 
record, then the rating in effect should be continued.  See 
38 C.F.R. § 3.344(b).  The veteran may not be required to 
prove by a preponderance of the evidence that he is entitled 
to the continuance of the rating in effect.  Rather, to 
warrant reduction in rating, it must be shown that the 
preponderance of the evidence supports the reduction itself, 
and with application of the "benefit-of-the-doubt" doctrine 
under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 
5 Vet. App. 413, 420 (1993); see also Peyton v. Derwinski, 1 
Vet. App. 282, 286 (1991).

According to Code 7528, continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence is rated as follows: requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day (20 percent); requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day (40 
percent); and requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day (60 percent). Id.

Urinary frequency is rated as follows:  daytime voiding 
interval between two and three hours, or awakening to void 
two times per night (10 percent); daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night (20 percent); and daytime voiding interval 
less than one hour, or awakening to void five or more times 
per night (40 percent).  Id.

As an initial matter, the Board notes that the RO complied 
with the procedural requirements of 38 C.F.R. § 3.105(e).  As 
previously stated, the Veteran was notified of the proposed 
reduction and was given an opportunity to submit additional 
evidence and testify at a hearing in support of his claim.  
The reduction was made effective no sooner than permitted by 
current law and regulations ("the last day of the month in 
which a 60-day period from the date of notice to the 
beneficiary of the final action expires").  38 C.F.R. § 
3.105(e) (2008).  The Veteran has not asserted any non-
compliance with these provisions.

Having concluded that the RO correctly followed the necessary 
procedures to reduce the Veteran's 100 percent disability 
rating, the Board next turns to whether, based on the medical 
evidence of record, it was proper to do so.

The Board first notes that because the Veteran's 100 percent 
disability rating had not been in effect for at least five 
years at the time of the reduction, the provisions of 
38 C.F.R. § 3.344 (a) and (b) do not apply.  See 38 C.F.R. § 
3.344(c).

After reviewing the complete evidence of record, the Board 
finds that the RO's decision to reduce the Veteran's 
disability evaluation for residuals of prostate cancer from 
100 percent to 40 percent, effective June 1, 2005, was 
proper. This evidence clearly establishes that following his 
prostatectomy in July 2003 and hormone and radiation 
treatment, the Veteran had no active prostate cancer, no 
active prostate cancer treatment, and no local metastasis or 
recurrence of prostate cancer, but only residuals involving 
urinary incontinence and increased voiding frequency.

In this regard, the medical evidence shows that following the 
Veteran's July 2003 prostatectomy, there was no local 
recurrence or metastasis of prostate cancer.  In this regard, 
during a March 2004 VA genitourinary examination, the 
Veteran's PSA levels were measured at less than 0.3ng/mL, 
indicating normal findings.  The VA examiner stated that the 
Veteran's PSA value was "undetectable".  In December 2004, 
Dr. Mashni stated that the Veteran's postoperative prostatic 
specific antigens were excellent indicating a clearance from 
the cancer point of view.  Also, VA outpatient records in 
March 2005 note that the Veteran's prostate cancer was in 
remission.  More recently, during a VA examination in May 
2008, the Veteran's PSA levels were again "undetectable" 
measuring less than .1. 

With respect to the Veteran's voiding symptoms, the Veteran 
has reported voiding up to approximately 20 times during the 
day and 2 to 3 times a night.  However, as his present 40 
percent rating is the maximum rating under Code 7528 for 
urinary frequency, restoration of a higher than 40 percent 
rating is not warranted under this criteria. 

With regard to the Veteran's urinary dysfunction, the March 
2004 VA examiner diagnosed the Veteran as having mild 
incontinence as a result of his surgery.  More specifically, 
the Veteran reported some incontinence, but said he stopped 
wearing pads approximately one month earlier.  He also said 
that he had some leakage with a sudden move or sneeze.  At a 
March 2005 VA outpatient clinic, the Veteran denied any 
urinary difficulty.  However, the Veteran later noted at the 
February 2005 hearing as well as in his written statements 
and at the May 2008 VA examination that he wore absorbent 
pads that he changed 2 to 4 times a day.  Although he noted 
that if he was to use a lesser quality pad, he would have to 
change the pad 4 to 6 times a day, the fact remains that the 
actual pad the Veteran uses requires him to change it 2 to 4 
times a day.  This best approximates the criteria for a 40 
percent rating for urinary dysfunction requiring the changing 
of absorbent materials 2 to 4 times a day.  38 C.F.R. 
§ 4.115(b), Code 7528.

Based on the history and clinical findings noted on 
examination, the Board concludes that the residuals of 
prostate cancer are not manifested by the need to wear 
absorbent materials that must be changed more than four times 
a day.  For this reason, as well as the absence of any 
evidence suggesting that he uses an appliance, wears 
absorbent materials which must be changed more than four 
times per day, or has renal dysfunction, the Board concludes 
that the 40 percent disability rating is proper; the Veteran 
does not meet the criteria for a higher 60 percent disability 
rating.  38 C.F.R. § 4.115(b), Code 7528.

The Board is aware that the Veteran's residuals of prostate 
cancer include impotence, and that such disability is not 
contemplated by the rating criteria applicable to voiding 
dysfunction.  In this regard, the Board notes that erectile 
dysfunction is not listed in the Rating Schedule; however, 
when an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. §§ 4.20, 4.27.  As such, the Veteran's impotence would 
most appropriately be rated under 38 C.F.R. § 4.115b, 
Diagnostic Code 7522 (2008), which provides for a 20 percent 
rating for deformity of the penis with loss of erectile 
power.  As the Veteran's disability in this case is 
manifested by impotency without visible deformity of the 
penis, a compensable rating is not warranted under that code.  
This is so based on examination findings in 2004 and 2008 
showing that the Veteran had a normal penis on examination, 
with no masses or atrophy.

The Board also notes that in recognition of the Veteran's 
erectile dysfunction, he was awarded special monthly 
compensation based on loss of use of a creative organ by the 
RO.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
However, comparing the severity of the service-connected 
prostate cancer residuals with the established criteria found 
in the rating schedule, it is clear that the criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  The Veteran's disability picture is 
contemplated by the rating schedule.  The assigned evaluation 
is adequate.  Accordingly, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Id.  See 
also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).

In summary, as the evidence of record shows that the Veteran 
has no local metastasis or recurrence of prostate cancer, and 
that his disability is manifested by voiding dysfunction 
requiring the changing of pads no more than two to four times 
a day, the previously assigned 100 percent disability 
evaluation is no longer supported, and reduction of the 
disability evaluation from 100 percent to 40 percent was 
proper.  The evidence also establishes that the procedural 
requirements specified in Code 7528 and 38 C.F.R. § 3.105 
were followed.

The evidence in this case is not in equipoise regarding a 
higher disability rating.  Rather, the preponderance of the 
evidence supports the reduction to 40 percent.  Consequently, 
the statutory provisions regarding resolution of reasonable 
doubt under 38 U.S.C.A. § 5107(b) are not applicable and the 
claim must be denied.  See also Brown v. Brown, 5 Vet. App. 
413, 420 (1993).


ORDER

The rating reduction for prostate cancer from 100 to 40 
percent was proper; a higher rating was not warranted; the 
appeal of this issue is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


